Dissenting.
Arterburn, J.
I must dissent from the majority opinion herein for the reason that I believe the affidavit filed on behalf of the Socialist Labor Party was a substantial compliance with the statute. The majority opinion sets out the affidavit filed, and I need not lengthen this opinion by a repetition. However, I call attention to the fact that the petition filed with the Governor and the State Election Board for placing the Socialist Labor Party candidates on the ballot was a verified petition, as well as the affidavit which accompanied the petition, which it is claimed was defective. I feel that if any defect existed in the language of the affidavit, it was cured by the language of the petition, which was verified and which contained the following statement:
“And that said party herewith files an affidavit or had adopted a platform providing that said party does not advocate any of the doctrines prohibited by Section 117 (Burns’ § 29-8812) of the Indiana Election Code . . .”
*272That sworn statement that the party “does not advocate any of the doctrines prohibited by Section 117 of the Indiana Election Code” certainly cures any defects in the other affidavit. The petition to have the candidates and the party placed on the ballot was verified and there is no reason why the affidavit, which the statute requires, could not have been made a part of the original petition.
Therefore, in my opinion, the State Election Board has all of the verified statements that it needed showing that this party had qualified under the statute, as the statute provides.
The summary judgment of the Appellate Court, based upon the uncontradicted facts presented to it by the affidavits, was correct. The transfer from the Appellate Court should be denied.
Hunter, J., concurs.
Note. — Reported in 241 N. E. 2d 69.